Order entered May 29, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01074-CR

                                DAVID ANTHONY MCGEE, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-00275-Y

                                           ORDER
        We GRANT appellant’s May 22, 2013 motion to extend the time to file appellant’s brief.

Appellant’s brief tendered to the Clerk of the Court on May 22, 2013 is DEEMED timely filed

as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE